AMENDMENT NO. 1

TO

CONVERTIBLE PROMISSORY NOTE




This Amendment No. 1 to the Convertible Promissory Note (this “Amendment”) is
executed as of September 8, 2010, by ZALDIVA, INC., a Florida corporation (the
“Borrower”); and ASHER ENTERPRISES, INC., a Delaware corporation, or its assigns
(“Holder”) to amend the Convertible Promissory Note dated June 4, 2010 between
those parties (the “Note”).




The Maker and the Holder desire to amend the Note and further agree as follows:




1.

Capitalized Terms.  Except as expressly provided in this Amendment, all
capitalized terms used in the Amendment have meanings ascribed to them in the
Note and those definitions are incorporated by reference into this Note.




2.

Section 1.2(a) of the Note shall be deleted and the following shall be
substituted therefore.




Conversion Price.




Calculation of Conversion Price.  The Conversion Price shall be the Variable
Conversion Price (as defined herein)(subject, in each case, to equitable
adjustments for stock splits, stock dividends or rights offerings by the
Borrower relating to the Borrower's securities or the securities of any
subsidiary of the Borrower, combinations, recapitalization, reclassifications,
extraordinary distributions and similar events).  The “Variable Conversion
Price” shall mean 41% (representing a discount rate of 59%) multiplied by the
Market Price (as defined herein).  “Market Price” means the average of the
lowest three (3) Trading Prices (as defined below) for the Common Stock during
the ten (10) Trading Day period ending one Trading Day prior to the date of the
Conversion Notice is sent by the Holder to the Borrower via facsimile (the
“Conversion Date”).  “Trading Price” means, for any security as of any date, the
closing bid price on the Over-the-Counter Bulletin Board, or applicable trading
market (the “OTCBB”) as reported by a reliable reporting service (“Reporting
Service”) mutually acceptable to Borrower and Holder and hereafter designated by
Holders of a majority in interest of the Notes and the Borrower or, if the OTCBB
is not the principal trading market for such security, the closing bid price of
such security on the principal securities exchange or trading market where such
security is listed or traded or if no closing bid price of such security is
available in any of the forgoing manners, the average of the closing bid prices
of any market makers for such security that are listed in the “pink sheets” by
the National Quotation Bureau, Inc.  If the Trading Price cannot be calculated
for such security on such date in the manner provided above, the Trading Price
shall be the fair market value as mutually determined by the Borrower and the
holders of a majority in interest of the Notes being converted for which the
calculation of the Trading Price is required in order to determine the
Conversion Price of such Notes.  “Trading Day” shall mean any day on which the
Common Stock is traded for any period on the OTCBB, or on the principal
securities exchange or other securities market on which the Common Stock is then
being traded.








--------------------------------------------------------------------------------



3.

Counterparts.  This Amendment may be executed in any manner of counter parts,
each of which shall be deemed an original as against the party whose signature
appears thereon, and all of which shall together constitute one and the same
instrument.  This Amendment shall become binding when one or more counterparts
hereof, individually or taken together, shall bear the signatures of all the
parties reflected hereon as the signatories.




4.

Third Parties.  Except as specifically set forth or referred to herein, nothing
herein express or implied is intended or shall be construed to confer upon or
give to any person other than the parties hereto and their permitted successors
or assigns, any claims, rights, remedies under or by reason of this Amendment.




5.

Governing Law.  This Amendment shall be governed and construed in accordance
with the laws of the State of New York applicable to agreements made and to be
performed entirely within such State and federal laws of the United States of
America, without regard to the conflict of laws rules thereof.




6.

Integration.  Except as specifically set forth by this Amendment No. 1, the rest
and remainder of the terms and conditions of the Note shall remain in full force
and effect without change or modification with the same force and effect as if
more fully set forth hereat.




IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
set forth above.




ZALDIVA, INC.




By:/s/Nicole Leigh

NICOLE LEIGH

President




ASHER ENTERPRISES, INC.




By:/s/Curt Kramer

Name: Curt Kramer

Title: President

1 Linden Pl., Suite 207

Great Neck, NY 11021








2





